Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/3/2021, wherein claims 1, 2, 11 and 20 were amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Gagnieux et al. (US 2013/0186793).
Regarding claim 1, Gagnieux discloses a transport unit (See Fig. 1) for a packaging structure for a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, the transport unit comprising: a tray (tray formed by elements 6 and 5) with a plurality of seats (10) capable of positioning containers; and a planar inlay part (7) configured to cover the containers positioned in the seats of the tray and at the same time to be received completely in the tray without protruding above an upper edge of the tray (as shown in Fig. 2), the inlay part having a plurality of depressions (at 18) corresponding to the seats of the tray formed therein, capable of positioning containers at their two ends lying opposite each other, the plurality of depressions each having an absence of a through-hole, wherein a gap is 
Regarding claim 11, Gagnieux discloses a free space is formed between the inlay part and an upper edge the seats of the tray (shown in Fig. 2), the free space being free of guiding or positioning devices for guiding or positioning the containers.
Regarding claim 12, Gagnieux discloses at least one indentation (indentation at right and left ends of 7 in Fig. 1) is formed at an edge of the inlay part, wherein the edge of the inlay part is grippable in order to withdraw it from the tray.
Regarding claim 13, Gagnieux discloses the at least one indentation is formed in a corner region of the inlay part, and wherein corner regions of the tray are formed as rounded corner regions.
Regarding claim 16, Gagnieux discloses the upper edge (at 12) of the tray is of a flat and circumferential form, and the upper edge is adjoined to an outside of an upper side wall (below 12) which protrudes perpendicularly or substantially perpendicularly from the upper edge towards a lower end of the tray, in order to jointly form, with the upper edge and the inner side wall, a U- shaped and circumferential holding seat (as shown In Fig. 1).
Regarding claim 17, Gagnieux discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a transverse side of the tray or along two mutually opposite transverse sides of the tray (at 13), capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 18, Gagnieux discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a longitudinal side of the tray or along two mutually opposite longitudinal sides of the tray (at 13), capable of permitting detection of an orientation or position of the tray by sensors.
.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Fitzpatrick et al. (US 2015/0114871).
Regarding claim 1, Fitzpatrick discloses a transport unit (See Fig. 17) for a packaging structure for a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, the transport unit comprising: a tray (30 – See Fig. 1) with a plurality of seats (32) capable of positioning containers; and a planar inlay part (100 – See Fig. 9) configured to cover the containers positioned in the seats of the tray and at the same time to be received completely in the tray without protruding above an upper edge of the tray (as shown in Figs. 17-18 and 20), the inlay part having a plurality of depressions (at 104) corresponding to the seats of the tray formed therein, capable of positioning containers at their two 
Regarding claim 2, Fitzpatrick discloses the inlay part is configured to be received loosely with slight lateral play in the tray or to be supported substantially immovably on side walls of the tray, the plurality of depressions corresponding, in a one-to-one manner, to the seats of the tray.
Regarding claim 3, Fitzpatrick discloses the seats of the tray are arranged in a regular arrangement (shown in Fig. 1) and are formed by circumferential side walls, of which a height is less than an axial length of the containers, and the depressions of the inlay part are formed by circumferential side walls of comparatively small height, such that, in a central height region between the tray and the inlay part, a free space is formed which is free of guiding or positioning devices for guiding or positioning the containers (shown in Fig. 19).
Regarding claim 4, Fitzpatrick discloses a height of the free space, which is free of guiding or positioning devices, is at least 40% of an overall height of the tray (as shown in Fig. 19).
Regarding claim 5, Fitzpatrick discloses the circumferential side walls of the seats of the tray have a beveled configuration, wherein a minimum diameter of the seats of the tray is slightly greater than a maximum external diameter at an upper end of the containers that are to be received, so as to prevent the upper ends of the containers from becoming jammed in the seats of the tray (depending on the shape/size of the containers disposed therein).
Regarding claim 6, Fitzpatrick discloses a plurality of axial ribs (at 36) are formed, at a distance from one another, on the circumferential side walls of the seats of the tray, which ribs protrude radially inwards into the seats, wherein a minimum opening width between the ribs is slightly greater than a maximum external diameter at upper ends of the containers that are to be received, so as to prevent 
Regarding claim 7, Fitzpatrick discloses the seats of the tray are of an overall cylindrical configuration, wherein at least two projections (at 36) are formed on a base of a respective seat, on which projections of a widened upper edge of the respective container bears at a distance from the base, such that gas or vapor is capable of flowing into a filling opening of a container positioned in the seat (depending on the shape/size of the containers disposed therein).
Regarding claim 8, Fitzpatrick discloses circumferential side walls of the seats are adjoined by circumferential side walls which are of a beveled configuration in order to form frustoconical guide portions which are adapted to an outer contour of the containers to be received, in such a way that shoulder portions or cylindrical side walls of the containers are received with slight radial play (depending on the shape/size of the containers disposed therein).
Regarding claim 10, Fitzpatrick discloses the depressions of the inlay part are formed by circumferential side walls, wherein a minimum diameter of the depressions of the inlay part is slightly greater than a maximum external diameter at a lower end of the containers that are to be received, so as to prevent the lower ends of the containers from becoming jammed in the depressions of the inlay part (depending on the shape/size of the containers disposed therein).
Regarding claim 11, Fitzpatrick discloses a free space is formed between the inlay part and an upper edge the seats of the tray (shown in Fig. 19), the free space being free of guiding or positioning devices for guiding or positioning the containers.
Regarding claim 12, Fitzpatrick discloses at least one indentation at 136) is formed at an edge of the inlay part, wherein the edge of the inlay part is grippable in order to withdraw it from the tray.
Regarding claim 13, Fitzpatrick discloses the at least one indentation is formed in a corner region of the inlay part, and wherein corner regions of the tray are formed as rounded corner regions.

Regarding claim 15, Fitzpatrick discloses the edge of the inlay part runs in a straight line along longitudinal sides of the inlay part, and the plurality of portions with depressions or indentations are formed along a transverse side or along two mutually opposite transverse sides of the inlay part.
Regarding claim 16, Fitzpatrick discloses the upper edge of the tray is of a flat and circumferential form, and the upper edge is adjoined to an outside of an upper side wall which protrudes perpendicularly or substantially perpendicularly from the upper edge towards a lower end of the tray, in order to jointly form, with the upper edge and the inner side wall, a U- shaped and circumferential holding seat (as shown in Fig. 8).
Regarding claim 17, Fitzpatrick discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a transverse side of the tray or along two mutually opposite transverse sides of the tray (as shown in Fig. 8), capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 18, Fitzpatrick discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a longitudinal side of the tray or along two mutually opposite longitudinal sides of the tray (as shown in Fig. 8), capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 19, Fitzpatrick discloses at least one set-back portion (at 88) is formed along the upper edge of the tray, in order to permit gripping of a cover placed on the upper edge.
Regarding claim 20, Fitzpatrick discloses a packaging structure (See Fig. 17) for containers for substances for pharmaceutical, medical or cosmetic uses, comprising: a transport unit holding a plurality .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) as applied to claim 1 above, in view of Barnes et al. (US 4,549,656). Gagnieux discloses the seats of the tray are of an overall cylindrical configuration but does not disclose at least two projections are formed on a base of a respective seat. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats at least two projections (30) for the purpose of providing a friction fit tightening feature as the containers as inserted into the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Gagnieux with projections as taught by Barnes in order to better hold the containers in place within the seats.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) as applied to claim 1 above, in view of Krauss et al. (US 2012/0181285). As described above, Gagnieux discloses the claimed invention except for the circumferential side walls of the seats of the tray have a beveled configuration. However, Krauss teaches a tray for holding containers, wherein the tray comprises seats (at 15) for holding containers, wherein circumferential side walls of the seats of the tray have a beveled configuration (at 19) of a frustoconical form for the purpose of guiding containers within the seats ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential side walls of the seats of the tray of Gagnieux to have a beveled configuration as taught by Krauss in order to allow for easier guiding of containers within the seats.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) in view of Krauss et al. (US 2012/0181285) as applied to claim 8 above, and further in view of Barnes et al. (US 4,549,656). As described above, Gagnieux-Krauss discloses the claimed invention except for the insertion bevels are formed at upper ends of the side walls of the frustoconical guide portions. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats have insertion bevels (at 32) formed at upper ends of side walls, for the purpose of allowing easy gripping of containers within the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Gagnieux-Krauss with insertion bevels as taught by Barnes in order to allow for easier gripping of containers within the seats.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) as applied to claim 1 above, in view of Fitzpatrick et al. (US 2015/0114871). As described above, Gagnieux discloses the claimed invention except for the at least one set-back portion is formed along the upper edge of the tray, in order to permit gripping of a cover placed on the upper edge. However, Fitzpatrick teaches a storage assembly comprising a tray (See Fig. 1) having an upper edge (at 50) with at least one set-back portion (88) formed along the upper edge of the tray, for the purpose of allowing for grasping of the cover to initiate peeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Gagnieux with at least one set-back portion as taught by Fitzpatrick in order to allow for easier peel initiation of the cover.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 2015/0114871) as applied to claim 8 above, and further in view of Barnes et al. (US 4,549,656). As .
	
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735